Case 2:16-cv-14050-MAG-RSW ECF No. 172 filed 01/22/19   PageID.8419    Page 1 of 5



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

                                       )
 UNITED STATES OF AMERICA,             )
                                                   Civil Action No.
                                       )
                                             2:16-cv-14050 (MAG) (RSW)
             Plaintiff,                )
                                       )
                                                     District Judge:
       v.                              )
                                                Hon. Mark A. Goldsmith
                                       )
 QUICKEN LOANS INC.,                   )
                                                   Magistrate Judge:
                                       )
                                                 Hon. R. Steven Whalen
             Defendant.                )
                                       )

    UNITED STATES’ MEMORANDUM REGARDING POTENTIALLY
              LIFTING THE STAY OF THIS ACTION
                                                            JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                    MATTHEW SCHNEIDER
                                                       United States Attorney
                                                  MICHAEL D. GRANSTON
                                                            SARA MCLEAN
                                                          JOHN W. BLACK
                                                     SAMUEL J. BUFFONE
                                              CHRISTOPHER R. B. REIMER
                                                           HARIN C. SONG
                                      Attorneys, Commercial Litigation Branch
                                                           PETER A. CAPLAN
                                                Assistant United States Attorney
                                                            BRIAN P. HUDAK
                                                             BRIAN A. DUPRE
                                                       BARRETT P. MCVARY
                                                          ADAM E. CEARLEY
                                       Special Assistant United States Attorneys
Case 2:16-cv-14050-MAG-RSW ECF No. 172 filed 01/22/19          PageID.8420      Page 2 of 5



       The United States respectfully submits this memorandum pursuant to the

 Court’s Order (Dkt. 171) regarding potentially lifting the stay of this action. If the

 Court will not maintain the stay in this action due to the lapses in appropriations

 for the Department of Justice and Department of Housing and Urban Development,

 the United States will use funds that are not affected by the lapse and except

 furloughed employees to work without pay so that the United States can proceed

 with this litigation, rather than have its case dismissed. The United States

 respectfully requests the below briefing schedule in order to adjust for the delay

 that has already occurred and minimize the need to except furloughed employees:

       1. Motions for summary judgment and motions to limit or exclude expert

           testimony shall be filed by February 8, 2019. Responses shall be filed by

           March 22, 2019. Replies shall be filed by April 11, 2019.

       2. Supporting materials and courtesy copies shall be filed and delivered to

           chambers within one week of any filing.

       3. In accordance with Quicken’s request in its January 3, 2019 letter, the

           parties are allowed to provisionally file their briefing and evidentiary

           records under seal, which shall expire May 2, 2019 (21 days after reply

           briefs are filed). The parties shall seek relief pursuant to L.R. 5.3(b)

           before the provisional seal expires in order to request the Court maintain

           any portion of the seal.
Case 2:16-cv-14050-MAG-RSW ECF No. 172 filed 01/22/19       PageID.8421    Page 3 of 5



       4. The current trial date of March 11, 2019 is adjourned.

       The United States believes the above schedule will provide sufficient time to

 account for any delays caused by the lapses in appropriation. However, if Quicken’s

 motions raise any unforeseen issues that the United States cannot respond to within

 this schedule due to the lapses in appropriation, the United States may seek

 additional relief from the Court.



 January 22, 2019

 Respectfully submitted,

 JOSEPH H. HUNT                        By: /s/ Samuel J. Buffone Jr.
 Assistant Attorney General            Attorney, Commercial Litigation Branch
                                       P.O. Box 261, Ben Franklin Station
 MATTHEW J. SCHNEIDER                  Washington, DC 20044
 United States Attorney                (202) 616-2945
 Attorneys for the United States of America




                                        -2-
Case 2:16-cv-14050-MAG-RSW ECF No. 172 filed 01/22/19         PageID.8422    Page 4 of 5



                              Local Rule Certification
       I hereby certify that the foregoing complies with Local Rule 5.1(a), including:

 double-spaced (except for quoted materials and footnotes); at least one-inch margins

 on the top, sides, and bottom; consecutive page numbering; and type size of all text

 and footnotes that is no smaller than 10-1/2 characters per inch (for non-proportional

 fonts) or 14 point (for proportional fonts).


                                               /s/ Samuel J. Buffone, Jr.
                                            SAMUEL J. BUFFONE, JR.
                                            Attorney, Commercial Litigation Branch
                                            PO Box 261, Ben Franklin Station
                                            Washington, DC 20044
                                            (202) 616-2945
Case 2:16-cv-14050-MAG-RSW ECF No. 172 filed 01/22/19       PageID.8423    Page 5 of 5



                               Certificate of Service
       I hereby certify that on this 22nd day of January 2019, I served a copy of the

 foregoing on all counsel of record through the Court’s CM/ECF system.



                                             /s/ Samuel J. Buffone, Jr.
                                          SAMUEL J. BUFFONE, JR.
                                          Attorney, Commercial Litigation Branch
                                          PO Box 261, Ben Franklin Station
                                          Washington, DC 20044
                                          (202) 616-2945
